       Case 1:19-cv-01238-ADA Document 169 Filed 08/24/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                         AUSTIN DIVISION
FINTIV, INC.                              §
                                          §     CIVIL NO:
vs.                                       §     AU:19-CV-01238-ADA
                                          §
APPLE INC.                                §

          ORDER SETTING MOTION HEARING BY ZOOM
         IT IS HEREBY ORDERED that the above entitled and numbered case is set for
MOTION HEARING BY ZOOM on Tuesday, September 01, 2020 at 02:00 PM. The llink
for the Zoom hearing will be sent by e-mail.

       IT IS SO ORDERED this 24th day of August, 2020.




                                          ______________________________
                                          ALAN D ALBRIGHT
                                          UNITED STATES DISTRICT JUDGE
